DETAILED ACTION
This Office Action is in response to an interview held on 5/6/2021 and proposed amendments submitted thereafter. As per the interview and amendments, claims 1, 3, 7, 15, and 20-21 have been amended, claims 2 and 6 have been cancelled, and no claims have been added. Thus, claims 1, 3-5, 7, and 9-18 are pending in the application and in condition for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Anthony Marshik on 5/6/2021.
Please amend the claims as seen in the accompanying proposed amendment.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not disclose all of the claimed structural and functional limitations of independent claim 1. Specifically, the requirement that there be at least two protrusions protruding from a lateral surface into the intermediate chamber such that a U-shaped passage is formed by the first and second protrusion.
The closest prior art of record is Douwens et al. (US Pat. 4,829,997), Smith et al. (US Pat. 10,213,573), and Hebblewhite et al. (US Pat. 6,135,432).

Similarly, Smith discloses a humidifier with a first and second water compartment, first and second permeable layers, at least two protrusions, a meandering pathway, and an intermediate chamber formed between the first and second water compartment. Smith does not disclose that there be at least two protrusions protruding from a lateral surface into the intermediate chamber such that a U-shaped passage is formed by the first and second protrusion, nor does Smith include a first and second layer that are impermeable to liquid water between the water compartments and intermediate chamber.
	Hebblewhite however, teaches a structurally different humidifier device that has a meandering pathway as an intermediate chamber, and at least two protrusions protruding from a lateral surface into the intermediate chamber such that a U-shaped passage is formed by the first and second protrusion. Hebblewhite does not disclose first and second water compartments, nor first and second permeable layers, and has substantially different structure than the claimed invention and the above cited prior art. 
	Neither the above Douwens nor Smith reference, alone or in combination with other prior art references such as Hebblewhite, lends itself to any obvious modifications to overcome 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785       

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785